Citation Nr: 1414200	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection posttraumatic disorder (PTSD) (claimed as depression, anxiety, mood swings, anger outbursts, sleep disorder, and panic attacks), and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board observes that the Veteran requested a hearing before a Veterans Law Judge via videoconference or at a local VA office in his February 2010 substantive appeal (Form 9).  As such, he was scheduled for a hearing in February 2014, but the Veteran did not appear.  However, as discussed below, the notice for that hearing was sent to the wrong address.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that, with the exception of several documents submitted by the Veteran concerning address changes, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2010 VA Form 9 (received in March 2010), the Veteran requested a hearing before a Veterans Law Judge, via videoconference or at a local VA office, at the Huntington, West Virginia RO (Huntington RO).  In March 2010, the RO notified the Veteran's representative of the Veteran's hearing request.  In April 2010, the Veteran's representative responded that the Veteran had requested a hearing at the Huntington RO, without clarifying whether the Veteran preferred a videoconference or travel board hearing before a Veterans Law Judge.  In December 2013, the RO sent a notice to the Veteran that a travel board hearing before a Veterans Law Judge had been scheduled for February 19, 2014 at the Huntington RO.  The Veteran did not appear for that hearing.

Although the December 2013 hearing notice scheduling the hearing for February 2014 was not returned as undeliverable to the RO by the U.S. Postal Service, the Board notes that the mailing address on the December 2013 hearing notice is not the last address of record provided by the Veteran.  The Virtual VA claims file includes a February 2012 VA Form 21-4138, in which the Veteran notified VA of a new address for himself, which differs from the address on the December 2013 hearing notice.  

The Board finds that the Veterans December 2013 notice of his February 2014 travel board hearing was sent to the incorrect address and that the Veteran did not receive notice of his hearing.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2013).  In notifying the Veteran of his scheduled hearing, the RO is advised that the Veteran provided a change of address via a February 2012 VA Form 21-4138 located in the Virtual VA claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to confirm that the address provided in his February 2012 VA Form 21-4138 is his correct, current address.  Efforts made to confirm the Veteran's address should be documented in the claims file.

2. Schedule the Veteran for a travel board hearing before a Veterans Law Judge at the Huntington RO.  Notice of his scheduled hearing should be sent to the address provided in his February 2012 VA Form 21-4138, or to any updated address provided by the Veteran or his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


